Case 2:06-cr-20234-MAG-RSW ECF No. 401 filed 06/26/20                    PageID.2561       Page 1 of 8


                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

                Plaintiff,
                                                       Case No. 06-cr-20234
 v
                                                       HON. MARK A. GOLDSMITH
 AHMAD KHILIA DANIELS,

             Defendant.
 _____________________________/

                         OPINION & ORDER
 GRANTING DEFENDANT’S MOTION TO SUPPLEMENT (Dkt. 385) AND GRANTING
  IN PART AND RESERVING RULING IN PART ON DEFENDANT’S MOTION FOR
                  REDUCTION OF SENTENCE (Dkt. 384)

        This matter is before the Court on Defendant Ahmad Khilia Daniels’s motion for reduction

 of sentence under the First Step Act of 2018 (Dkt. 384) and motion to supplement his motion for

 reduction in sentence (Dkt. 385). For the reasons that follow, the Court grants Daniels’s motion

 to supplement, and grants in part and reserves ruling in part on his motion for reduction of sentence.

 Because the Court concludes that Daniels is eligible for relief under the First Step Act, the parties

 are directed to submit supplemental briefing regarding the appropriate sentence.1

                                        I. BACKGROUND

        On April 29, 2008, Daniels was convicted by a jury of the following four charges:

 (i) conspiracy to possess with intent to distribute, and to distribute, over 50 grams of cocaine base,

 in violation of 21 U.S.C. § 846 (Count I); (ii) aiding and abetting distribution of over 5 grams of

 cocaine base, in violation of 18 U.S.C. § 2 and 21 U.S.C. § 841(a)(1) (Count II); (iii) aiding and



 1
   This matter was originally assigned to the Honorable John O’Meara, and was later reassigned to
 the undersigned on January 24, 2019, upon Judge O’Meara’s retirement. Judge O’Meara presided
 at Daniels’s trial, initial sentencing, and resentencing after remand following his first appeal.
Case 2:06-cr-20234-MAG-RSW ECF No. 401 filed 06/26/20                    PageID.2562      Page 2 of 8


 abetting possession with intent to distribute more than 50 grams of cocaine base, in violation of 18

 U.S.C. § 2 and 21 U.S.C. § 841(a)(1) (Count III); and (iv) felon in possession of a firearm, in

 violation of 18 U.S.C. § 922(g)(1) (Count IV). See Jury Verdict Form (Dkt. 229). In rendering

 its verdict, the jury found beyond a reasonable doubt that Counts I and III involved more than 50

 grams of cocaine base, while Count II involved more than 5 grams of cocaine base.

           Daniels was sentenced on February 6, 2009. Under the version of 21 U.S.C. § 841(b) in

 effect at that time, Daniels was subject to a mandatory statutory penalty range of ten years’ to life

 imprisonment on Counts I and III, for violations involving 50 grams or more of cocaine base.2 On

 Count II, the statutory range was five to forty years’ imprisonment for violations involving 5 grams

 or more of cocaine base. Within these statutory ranges, the Court found Daniels’s guidelines range

 to be 262 to 327 months. Sentencing Hr’g Tr. at 13 (Dkt. 291). This guidelines range was premised

 on Daniels’s criminal history category of II, and a finding in the presentence report that Daniels

 was responsible for more than 1.5 kilograms, but less than 4.5 kilograms, of cocaine base. See

 Gov’t Sentencing Mem. at 3 (Dkt. 275). The Court accepted this quantity finding without further

 analysis, resulting in a base offense level of 36 and a total offense level of 38, which reflected a

 two-level enhancement for possession of a dangerous weapon. Id.; Sentencing Hr’g Tr. at 13. The

 Court sentenced Daniels to 262 months’ imprisonment for the first three counts and to 120 months’

 imprisonment on Count IV, to be served concurrently. Judgment (Dkt. 278).

           Daniels appealed his sentence, and the Sixth Circuit remanded the action to the district

 court to make particularized findings regarding the quantity of cocaine base for which Daniels was

 responsible, and to set forth the reasons for that finding. See United States v. Daniels, 396 F.

 App’x 257, 262 (6th Cir. 2010). During a resentencing hearing held on June 21, 2011, the Court


 2
     The penalties set forth under 21 U.S.C. § 841(b) apply to offenses under both §§ 841(a) and 846.
                                                    2
Case 2:06-cr-20234-MAG-RSW ECF No. 401 filed 06/26/20                  PageID.2563       Page 3 of 8


 stated on the record that Daniels was responsible for 10 kilograms of cocaine base. Resentencing

 Hr’g Tr. at 4 (Dkt. 336). Given the quantity at issue, Daniels’s new sentencing guidelines range

 was 324 to 405 months’ imprisonment. Id. at 11. Declining to impose a greater sentence following

 Daniels’s appeal, the Court re-imposed its original sentence of 262 months’ imprisonment for

 Counts I through III, and 120 months’ imprisonment for Count IV, to be served concurrently. Id.

 at 11-12; Am. Judgment (Dkt. 316). The Sixth Circuit affirmed the Court’s findings regarding

 quantities, and the corresponding sentence, on appeal. See United States v. Daniels, 506 F. App’x

 399, 399-400 (6th Cir. 2012).

        In 2010, Congress passed the Fair Sentencing Act, Pub L. No. 111-220, 124 Stat. 2372,

 which was aimed at reducing the sentencing disparities between offenses involving crack and

 powder cocaine. United States v. Blewett, 746 F.3d 647, 649 (6th Cir. 2013). Specifically, the

 Fair Sentencing Act increased the threshold quantities of cocaine base necessary to trigger the

 mandatory statutory penalty ranges set forth in 21 U.S.C. § 841(b). As relevant to the present

 action, it increased the quantity necessary to trigger the harshest penalty of ten years’ to life

 imprisonment from 50 grams to 280 grams or more. 21 U.S.C. § 841(b)(1)(A); Fair Sentencing

 Act § 2(a)(1). It also increased the quantity necessary for a penalty of five to forty years’

 imprisonment from 5 grams to 28 grams or more. 21 U.S.C. § 841(b)(1)(B); Fair Sentencing Act,

 § 2(a)(2).

        Initially, the Fair Sentencing Act did not apply retroactively. Blewett, 746 F.3d at 649. In

 2018, however, Congress passed the First Step Act, Pub. L. No. 115-391, § 404, 132 Stat. 5194,

 which made the Fair Sentencing Act’s statutory penalty modifications retroactive. Section 404(b)

 of the First Step Act expressly authorizes courts to impose reduced sentences for defendants

 convicted of “covered offenses,” as if the Fair Sentencing Act had been in effect at the time the

                                                 3
Case 2:06-cr-20234-MAG-RSW ECF No. 401 filed 06/26/20                     PageID.2564       Page 4 of 8


 covered offense was committed. A “covered offense” means a violation of a federal criminal

 statute, for which the statutory penalties were modified under the Fair Sentencing Act. Pub. L.

 No. 115-391, § 404(a).

        Because Daniels was convicted of offenses under 21 U.S.C. §§ 841(a)(1) and 846, the

 statutory penalties for which were modified under the Fair Sentencing Act, he has filed a motion

 for reduction of sentence under the First Step Act. See Def. Supp. Br. (Dkt. 391). The Government

 opposes his motion (Dkt. 396).

                                           II. ANALYSIS

        A. Motion to Supplement

        In his motion to supplement, Daniels seeks simply to clarify that his motion for reduction

 of sentence seeks relief under Section 404 of the First Step Act. This motion is granted, and the

 Court will evaluate Daniels’s eligibility for relief under that section of the First Step Act.

        B. Eligibility Under the First Step Act

          Under the First Step Act, “[a] court that imposed a sentence for a covered offense

 may . . . impose a reduced sentence as if sections 2 and 3 of the Fair Sentencing Act of

 2010 . . . were in effect at the time the covered offense was committed.” Pub. L. No. 115-391,

 § 404(b). A “covered offense,” in turn, is defined as “a violation of a Federal criminal statute, the

 statutory penalties for which were modified by section 2 or 3 of the Fair Sentencing Act of

 2010 . . . that was committed before August 3, 2010.” Id. § 404(a). The parties dispute Daniels’s

 eligibility for relief under the First Step Act—specifically, they contest whether he was convicted

 of a “covered offense,” as defined under the Act.

        In Daniels’s view, because he was convicted under 21 U.S.C. §§ 841(a) and 846, statutes

 for which the penalties were modified under the Fair Sentencing Act, he is eligible for a reduction

                                                   4
Case 2:06-cr-20234-MAG-RSW ECF No. 401 filed 06/26/20                   PageID.2565       Page 5 of 8


 of sentence under the First Step Act. Def. Supp. Br. at 8. Daniels contends that eligibility for

 relief under the First Step Act is determined by reference to the statute of conviction and the

 quantity of drugs charged in the indictment, as opposed to findings made by a judge in determining

 the appropriate guidelines range. Id. at 8-9. Daniels was convicted of two offenses involving over

 50 grams of cocaine base, and one offense involving over 5 grams of cocaine base. Because the

 statutory penalty ranges for offenses involving these quantities were modified under the Fair

 Sentencing Act, Daniels maintains they constitute “covered offenses.”

        By contrast, the Government asserts that eligibility for relief under the First Step Act is to

 be determined by reference to a defendant’s specific conduct violating a criminal statute rather

 than the statute itself. Gov’t Resp. at 6. In the Government’s view, the quantity of drugs

 involved—and, therefore, the corresponding statutory penalty range—must be determined by

 reference to the record as a whole, including findings made by the court during sentencing. See

 id. at 6-8. Because the Fair Sentencing Act did not modify the statutory penalties applicable to

 offenses involving more than 280 grams of cocaine base, the Government maintains that

 defendants, like Daniels, found responsible during sentencing for quantities in excess of 280 grams

 are ineligible for relief under the First Step Act. Id. at 9. Otherwise, the Government argues,

 defendants who trafficked 280 grams or more of cocaine base before the Fair Sentencing Act was

 enacted—but who were charged with trafficking only 50 grams or more—would be subject to

 lower statutory penalties than those who did so after that date. Id.

        The Sixth Circuit recently confronted the same dispute in United States v. Boulding,

 – F.3d – , 2020 WL 2832110 (6th Cir. June 1, 2020). In Boulding, the defendant was convicted

 by a jury of conspiracy to distribute, and to possess with intent to distribute, 50 grams or more of

 cocaine base, in violation of 21 U.S.C. §§ 846, 841(a)(1), and possession with intent to distribute

                                                  5
Case 2:06-cr-20234-MAG-RSW ECF No. 401 filed 06/26/20                   PageID.2566       Page 6 of 8


 5 grams or more of cocaine base, in violation of §§ 841(a)(1). Id. at *1. During the sentencing,

 the court found the defendant responsible for 650.4 grams of cocaine base. Id. The Sixth Circuit

 rejected the Government’s position that a defendant found responsible at sentencing for more than

 280 grams of crack cocaine would be ineligible for a reduced sentence under the First Step Act.

 Id. at *6. Instead, “eligibility for resentencing under the First Step Act turns on the statute of

 conviction alone.” Id. Thus, the Sixth Circuit affirmed the district court’s conclusion that the

 defendant was eligible for resentencing under the First Step Act. Id. at *9.

        Additionally, the Sixth Circuit rejected the Government’s argument that defendants who

 trafficked crack cocaine before enactment of the Fair Sentencing Act would be treated more

 favorably than defendants who committed the same offense after its enactment. Id. at *6. The

 court reasoned that eligibility for relief was properly tied to the statute of conviction, given that

 “Congress intended to rectify disproportionate and racially disparate penalties even where juries

 could have been asked to find higher drug quantities.” Id. But in determining whether relief is

 appropriate, sentencing judges may, in their discretion, deny resentencing where “the specific

 conduct of the original offense still warrants the originally imposed sentence.” Id.

        As applied to the present case, Boulding compels the conclusion that Daniels is eligible for

 relief under the First Step Act. As described above, Daniels was convicted of two offenses under

 §§ 841(a)(1) and 846, involving over 50 grams of cocaine base, and of one offense under

 § 841(a)(1), involving over 5 grams of cocaine base. At the time of Daniels’s sentencing, offenses

 involving 50 grams or more of cocaine base triggered a statutory penalty range of ten years’ to life

 imprisonment, while offenses involving 5 grams or more of cocaine base triggered a statutory

 range of five to forty years’ imprisonment. Those ranges were modified under the Fair Sentencing

 Act to five to forty years’ imprisonment, and zero to twenty years’ imprisonment, respectively.

                                                  6
Case 2:06-cr-20234-MAG-RSW ECF No. 401 filed 06/26/20                    PageID.2567       Page 7 of 8


 Thus, Daniels’s convictions under 21 U.S.C. §§ 841(a) and 846 constitute “covered offenses,”

 thereby entitling him to consideration for a reduced sentence under the First Step Act.

         C. Process Under the First Step Act

         Having determined that Daniels is eligible for relief under the First Step Act, the Court

 must next examine the necessary scope of review. Modification of a sentence under the First Step

 Act proceeds by way of 18 U.S.C. § 3582(c)(1)(B). United States v. Allen, 956 F.3d 355, 357 (6th

 Cir. 2020). Whether to reduce a sentence under the First Step Act is left to the discretion of the

 sentencing court. Pub. L. No. 115-391, § 404(c) (“Nothing in this section shall be construed to

 require a court to reduce any sentence pursuant to this section.”). In determining whether a

 reduction in sentence is warranted, courts may consider “all relevant factors,” including post-

 conviction conduct, Allen, 956 F.3d at 357, and are “empowered to provide process and to consider

 resentencing factors as they see fit,” Boulding, 2020 WL 2832110, at *7.

         Defendants seeking a reduction in sentence under the First Step Act are not entitled to a

 plenary, or de novo, resentencing hearing, as argued by Daniels. See id. (citing United States v.

 Alexander, 951 F.3d 706, 708 (6th Cir. 2019)).          However, some level of process is due.

 Specifically, the Sixth Circuit has held that “the necessary review—at a minimum—includes an

 accurate calculation of the amended guidelines range at the time of resentencing and thorough

 renewed consideration of the [18 U.S.C.] § 3553(a) factors.” Id. at *8. Additionally, a defendant

 must be afforded an opportunity to present objections to the calculation of an amended sentence—

 whether by “written presentation or an oral argument is a case-specific decision within the scope

 of the district court’s discretion.” Id.

         In light of a defendant’s right to raise objections to an amended sentence, the Court directs

 the parties to submit supplemental briefing addressing the amended guidelines range applicable to

                                                  7
Case 2:06-cr-20234-MAG-RSW ECF No. 401 filed 06/26/20                  PageID.2568       Page 8 of 8


 Daniels, the relevant sentencing factors under § 3553(a), and the appropriate sentence to be

 imposed. These briefs shall be filed no later than July 17, 2020.

                                       III. CONCLUSION

         For the reasons discussed above, the Court grants Daniels’s motion to supplement (Dkt.

 385) and grants in part and reserves ruling in part on his motion for reduction of sentence (Dkt.

 384).

         SO ORDERED.

 Dated: June 26, 2020                                 s/Mark A. Goldsmith
        Detroit, Michigan                             MARK A. GOLDSMITH
                                                      United States District Judge

                                 CERTIFICATE OF SERVICE

 The undersigned certifies that the foregoing document was served upon counsel of record and any
 unrepresented parties via the Court’s ECF System to their respective email or First Class U.S. mail
 addresses disclosed on the Notice of Electronic Filing on June 26, 2020.

                                                      s/Marlena Williams
                                                      In the absence of KARRI SANDUSKY
                                                      Case Manager




                                                 8
